Citation Nr: 1228210	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1963 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to a TDIU.

In April 2010, the Board remanded the claim for a Travel Board hearing, and such a hearing took place before the undersigned in June 2012.  During this hearing, the Veteran indicated that he wanted to withdraw his appeal of the RO's November 2005 denial of entitlement to service connection for bilateral hearing loss disability, and he submitted a June 2012 statement in support of claim (VA Form 21-4138) similarly requesting withdrawal of the appeal of the denial of this claim.  The Board therefore finds that the appeal of the denial of the claim for entitlement to service connection for bilateral hearing loss disability was properly withdrawn and is no longer before the Board.  38 C.F.R. § 20.204 (2011).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD rated 50 percent disabling, ischemic heart disease rated 30 percent, peripheral neuropathy of the right leg rated 20 percent, scars of the right leg rated 10 percent, left leg muscle injury residuals rated 10 percent, tinnitus rated 10 percent, and left leg scars and headaches, each rated noncompensable, with a combined rating of 80 percent.

2.  The Veteran's service-connected disabilities, including his PTSD-related memory loss is responsible for his being unable to gain or maintain any type of substantially gainful employment.


CONCLUSION OF LAW

Entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the only claim remaining on appeal, for entitlement to a TDIU.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

A TDIU may be granted if service-connected disabilities preclude a Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In order to meet the threshold requirement for entitlement to a TDIU on a schedular basis, a Veteran in receipt of service connection for multiple disabilities must have at least one of them rated 40 percent disabling or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  The Veteran is in receipt of compensation for PTSD rated 50 percent disabling, ischemic heart disease rated 30 percent, peripheral neuropathy of the right leg rated 20 percent, scars of the right leg rated 10 percent, left leg muscle injury residuals rated 10 percent, tinnitus rated 10 percent, and left leg scars and headaches, each rated noncompensable, with a combined rating of 80 percent.  The Veteran is therefore eligible for a TDIU on a schedular basis.

In his June 2007 claim, the Veteran indicated that he had four years of high school and had to stop working in his job as a custodian because of his inability to perform his duties due to his service connected disabilities.  During the Board hearing, the Veteran indicated that the memory loss caused by his PTSD had the greatest impact on his inability to obtain and maintain gainful employment.

On the May 2007 VA examination, the examiner found that the Veteran had PTSD symptoms with worsening recollections, that there was forgetfulness and subcortical memory deficits on testing, and that is was possible these memory lapses were related to anxiety.  The examiner also noted that the Veteran had vascular risk factors, and the acute memory loss episodes could be vascular.  He recommended further neurologic evaluation if these symptoms continued.  The diagnoses were PTSD, rule out depression, and rule out vascular dementia.

On the September 2010 VA examination, the Veteran reported that he had been unable to continue with mental health treatment due to other medical problems, i.e., physical problems.  He reiterated his memory problems, in particular forgetting recent events and not remembering the names of friends.  The Veteran indicated that his wife reported he was irritable and distant from her, and that he did not have contact with his good friends and could not even remember their names.  He retired due to medical reasons and felt he managed his PTSD symptoms better prior to retirement.  Elsewhere in the report, the Veteran indicated that he retired due to medical problems and specified his nonservice-connected aortic and abdominal aneurysm.  The examiner noted a history of probable vascular dementia based on the May 2007 VA examination, and noted that current anxiety/PTSD symptoms could be exacerbating memory impairment and vice versa.  The examiner also noted that memory problems were also causing current impairment in addition to PTSD symptoms, and that the Veteran's conflicting reports of his PTSD both worsening and "not being that bad," were likely due to memory impairment.  The prognosis for improvement of psychiatric condition and impairments in functional status were poor.  The examiner concluded that there was total impairment resulting in inability to do sedentary or other work, and that this was not solely due to PTSD symptoms, but, rather, due to a "combination of memory problems (per chart and self report) and PTSD symptoms that could be exacerbated by the same."

The Veteran's representative contended that the September 2010 examiner's opinion was flawed because it was based in part on the fact that vascular dementia was a probable factor in his memory loss when in fact such disease was never diagnosed except for the May 2007 diagnosis of rule out vascular dementia with a suggestion of follow up, and the subsequent treatment records do not include a definitive diagnosis of vascular dementia.  The Board agrees.  When it is not possible to separate the effects of the service-connected and nonservice-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  Pursuant to this legal principle, the Board finds that, with reasonable doubt resolved in the Veteran's favor, his memory loss is due to his service connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the evidence reflects that the Veteran's service-connected disabilities, including his PTSD-related memory loss, have rendered him unemployable consistent with his education and occupational experience, entitlement to a TDIU is warranted.

 
ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


